 Case 2:20-cv-07412-DOC-MRW Document 16 Filed 03/08/21 Page 1 of 4 Page ID #:138



 1
 2
 3
 4
 5
 6
 7
 8
 9          IN THE UNITED STATES DISTRICT COURT
10      FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
                                               Case No. CV 20-7412 DOC (MRW)
13   KENNETH WILSON,
                                               ORDER DISMISSING ACTION
14                     Petitioner,
                                               WITHOUT PREJUDICE
15                v.
16   GIGI MATHESON, Warden,
17                     Respondent.
18
19
           The Court summarily dismisses Petitioner’s habeas action without
20
     prejudice for failure to state a claim.
21
                                           ***
22
           1.    Petitioner is currently serving a life term in state prison based
23
     on his 1996 conviction on assault, domestic violence, and weapons charges
24
     and enhancements.
25
           2.    Petitioner’s current habeas petition appears to challenge the
26
     denial of his request for resentencing under Proposition 36, a reform to the
27
28
 Case 2:20-cv-07412-DOC-MRW Document 16 Filed 03/08/21 Page 2 of 4 Page ID #:139



 1   California Three Strikes sentencing scheme. Petitioner broadly contends
 2   that the denial of resentencing was “unjust.” (Docket # 1 at 5.)
 3         3.    Magistrate Judge Wilner screened Petitioner’s action.
 4   Judge Wilner noted that the state appellate court decision 1 that denied
 5   Petitioner’s most recent resentencing challenge “referred exclusively to
 6   California law, and did not discuss any federal constitutional issues.”
 7   (Docket # 4.) The magistrate judge ordered Petitioner to explain why the
 8   action should not be dismissed for failure to state a federal constitutional
 9   claim.
10         4.    Petitioner submitted a response to Judge Wilner’s order.
11   (Docket # 6.) The response provided little additional information regarding
12   Petitioner’s constitutional claims.
13         5.    Nevertheless, Judge Wilner directed the California Attorney
14   General to respond to the petition. The Attorney General moved to dismiss
15   the action for failure to present a cognizable federal claim. (Docket # 10.)
16   Petitioner resubmitted his previous supplemental statement as his
17   opposition to the dismissal motion. (Docket # 14.)
18                                         ***
19         6.    For a state prisoner to obtain habeas relief, s/he must properly
20   allege that the decisions of the state court “(1) resulted in a decision that
21   was contrary to, or involved an unreasonable application of, clearly
22   established Federal law, as determined by the Supreme Court of the
23   United States; or (2) resulted in a decision that was based on an
24   unreasonable determination of the facts in light of the evidence presented
25   in the State court proceeding.” 28 U.S.C. § 2254(d). Habeas corpus relief is
26   reserved for claims in which a prisoner contends that a federal
27
           1       See People v. Wilson, 2019 WL 4942650 (Cal. App. 2019) (affirming
28   denial of resentencing under Proposition 36, Cal. Penal C. § 1170.126).

                                              2
 Case 2:20-cv-07412-DOC-MRW Document 16 Filed 03/08/21 Page 3 of 4 Page ID #:140



 1   constitutional error affects “the validity of the prisoner’s continued
 2   incarceration.” Ramirez v. Galaza, 334 F. 3d 850, 856 (9th Cir. 2003).
 3          7.   A state prisoner must fairly present a federal constitutional
 4   claim for habeas consideration. Rose v. Lundy, 455 U.S. 509 (1982).
 5   Driveby references to the federal constitution or vague concepts like “a fair
 6   trial” or “fair sentencing” are insufficient to fairly present and exhaust the
 7   legal basis for a constitutional claim. Castillo v. McFadden, 399 F.3d 993,
 8   999 (9th Cir. 2005); Fields v. Waddington, 401 F.3d 1018, 1021 (9th Cir.
 9   2005).
10          8.   A challenge to a state court’s interpretation or application of its
11   own sentencing laws is generally not subject to federal habeas review.
12   Lewis v. Jeffers, 497 U.S. 764, 780 (1990); Campbell v. Blodgett, 997 F.2d
13   512, 522 (9th Cir. 1992) (“[a]s the Supreme Court has stated time and
14   again, federal habeas corpus relief does not lie for errors of state law.”);
15   Christian v. Rhode, 41 F.3d 461, 469 (9th Cir. 1994) (“a state court’s
16   misapplication of its own sentencing laws does not justify federal habeas
17   relief.”)
18          9.   That prohibition extends to state sentencing initiatives such as
19   Proposition 36. Ample authority establishes that “whether an inmate is
20   eligible for resentencing under Proposition 36 is a state-law question that
21   presents no cognizable federal claim on habeas review.” King v. Cueva, No.
22   CV 20-1776 RGK (JPR), 2020 WL 8410448 at *3 (C.D. Cal. 2020) (collecting
23   cases); Bradley v. Sherman, No. CV 20-6294 JVS (SHK), 2020 WL 5804076
24   at *3 (C.D. Cal. 2020) (“[W]hether the trial court properly exercised its
25   discretion in denying Petitioner’s request to resentence Petitioner under
26   Proposition 36 and 47 is a state law issue. Because this Court is bound by
27
28

                                              3
 Case 2:20-cv-07412-DOC-MRW Document 16 Filed 03/08/21 Page 4 of 4 Page ID #:141



 1   the appellate court’s determination that no error occurred, Petitioner fails
 2   to state a cognizable federal habeas claim.”).
 3                                        ***
 4         10.   Petitioner’s original petition, his supplemental statement, and
 5   the state appellate decision under review make clear that Petitioner seeks
 6   federal review of his failed attempt to obtain state court relief under
 7   Proposition 36. His submissions in this Court do not point to any U.S.
 8   Supreme Court decision clearly establishing a principle of federal
 9   constitutional law relevant to Petitioner’s claims of sentencing error.
10         11.   As such, the current action does not present a federal
11   constitutional question upon which this Court can properly grant habeas
12   relief under 28 U.S.C. § 2254(d). Lewis, 497 U.S. at 780; Christian, 41 F.3d
13   at 469; King, 2020 WL 8410448 at *3; Bradley, 2020 WL 5804076 at *3.
14   The habeas action must be dismissed.
15         Therefore, the action is hereby DISMISSED without prejudice. Fed.
16   R. Civ. P. 41; L.R. 72-3.2.
17         IT IS SO ORDERED.
18
19
20   Dated: March 8, 2021                 _______________________________
                                          HON. DAVID O. CARTER
21
                                          UNITED STATES DISTRICT JUDGE
22
23
     Presented by:
24
25
26   ____________________________________
     HON. MICHAEL R. WILNER
27   UNITED STATES MAGISTRATE JUDGE
28

                                             4
